DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments and claim amendments (with regards to claim 1, under 35 USC 102 in view of each of Ferree and Gozani) filed 03/18/2021 have been fully considered but they are not persuasive to overcome the previous rejection. Applicant refers to these as “Items” 1-2 (p. 11). 
Item 1 - Regarding Applicant’s arguments against Ferree, Applicant argues (p. 13-14) that Ferree determines activity levels and not a gait characteristic (Claim 1, part (i)), specifically arguing that a gait characteristic is shown by stride duration variability, but more broadly arguing that gait is the way one walks and not merely a walking activity (p. 13). Examiner disagrees that Ferree does not know determining how one walks, since Ferree shows detecting activity and orientation of the legs, including isolation of leg movement (para. 0104-0105), so 
Item 2 – Applicant makes similar arguments against Gozani (p. 14-16) as Ferree, above. Examiner disagrees that Gozani does not teach Claim 1(i) (p. 15), since Gozani does show gait by determining leg movement and orientation (para. 0046-0048), so this is not the mere act of walking but how the user walks. Examiner disagrees that Gozani does not teach Claim 1(ii) (p. 15), since Gozani shows determining body movement patterns and orientation, paras. 0047-0048, including walking, sleeping, and sitting movements and stationary behavior over a period of time, paras. 0065, 0075, 0082, thereby showing determining ability to maintain body 
More specifically regarding Applicant’s responses to “Items” 7-10 from p. 11-12, which are address on p. 18-19 – Applicant argues that the dependent claims are allowable by way of dependency. Examiner notes that Claims 23-28, which are dependent on (ii) of Claim 1, have been amended to recite determining the ability to maintain body balance as a causal relationship, that merely by performing the claimed measurement(s), that said act of measuring causes determination of the ability of the user to maintain body balance. Since Examiner maintains that the prior art teaches the independent claims, then Examiner disagrees that the dependent claims are not allowable by way of dependency. Examiner has previously rejected claims 23-28 as teaching the recited measurement(s), which meet the claimed relationship of thereby showing determination of the ability of the user to maintain body balance. Examiner presently maintains these rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12-15, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree et al (US 2016/0144174 A1, hereinafter “Ferree”, previously cited).
Regarding claim 1, Ferree shows an apparatus for transcutaneous electrical nerve stimulation in a user (abstract; claim 1, para. 0026), the apparatus comprising: a housing (para. 0035, claim 1) for the TENS device 100 (Fig. 1); an application unit for providing mechanical coupling between said housing and the user's body (claim 1; Fig. 1; para. 0046); a stimulation unit mounted to the housing for electrically stimulating at least one nerve with at least one stimulation pulse during a therapy session (stimulator 105 is mounted to the housing 102 of the TENS apparatus, for electrically stimulating at least one nerve of the user with stimulation current 415 pulses at a user's tissue 430 (during a therapy session); figures 2, 3; paragraphs 
Regarding claim 2, Ferree shows wherein the determination unit uses output from at least one electromechanical sensor to perform its function (detector 500 comprises a processor 515 for taking the accelerometer data from accelerometer 152 to calculate user activity; paragraph [0087]).

Regarding claim 5, Ferree shows wherein said application unit is a flexible band (claim 2; band 110 in Fig. 2, para. 0077).
Regarding claim 6, Ferree shows wherein said stimulation unit determines whether said housing is electrically coupled with the user’s body (the status of the mechanical coupling between said housing and the user’s body is determined by an electrical element that measures the voltage value of a voltage divider circuit formed by said housing and the user’s body, wherein the voltage divider circuit is part of the stimulator 105; paragraphs [0082]-[0083]; claims 6, 7).
Regarding claim 7, Ferree shows wherein said application unit determines whether said housing is mechanically coupled with the user’s body (strap 110 (application unit) is provided with a tension gauge 109, as shown in figure 1, to confirm that a tight mechanical coupling is established between TENS device 100 and upper calf 140; figure 1; paragraph [0077]).
Regarding claim 8, Ferree shows wherein a mechanical element determines whether said housing is mechanically coupled to the user's body (a mechanical element determines the status of the mechanical coupling between said housing and the user’s body; claim 4).
Regarding claim 9, Ferree shows wherein said mechanical element is a tension gauge (said mechanical element is a tension gauge; claim 5).
Regarding claim 12, Ferree shows wherein the output of said determination unit is used to modify operation of said stimulation unit (detector 500, its processor 515 and its controller 
Regarding claim 13, Ferree shows wherein modification of the operation of said stimulation unit comprises modification of at least one from a group consisting of (i) stimulation pulse amplitude, (ii) stimulation pulse width, (iii) stimulation pulse frequency (modulation of stimulation current provided by TENS device 100 comprises providing feedback to controller 520 as shown at step 940 of figure 10, wherein feedback comprises modulation of said stimulation unit frequency; figure 10; paragraphs [0144], [0153]; claims 1,46, 48), (iv) therapy session duration, and (v) therapy session onset (controller 520 can also modify an onset of stimulation; paragraph [0078]).
Regarding claim 14, Ferree shows wherein said determination unit provides an output (detector 500 includes the controller 520 for modifying the stimulation current (providing an output) provided by the constant current source 410 of TENS device 100; figure 4; paragraph [0076]), and further wherein said output of said determination unit is communicated to the user (controller 520 also provides feedback to the user at step 938 of figure 10; paragraph [0153]; claim 50).
Regarding claim 15, Ferree shows wherein said output of said determination unit is communicated to the user through a connected device (said feedback is an alert delivered to the user through a connected device; claim 50).
Regarding claim 29, Ferree shows wherein said position comprises a rotational angle of the apparatus on a leg of the user (the exact rotational position 160 of compartment 102 around upper calf 140; figure 9; paragraph [0096]).
.

Claims 1-3, 5-9, 12-15, 29, and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gozani et al (US 2014/0309709 A1, hereinafter “Gozani”, previously cited).
Regarding claim 1, Gozani shows an apparatus 100 comprising a housing 102 (Fig. 1-2; para. 0016-0017, 0053); an application unit for providing mechanical coupling between said housing and the user's body (Figs. 1-2, strap 110; para. 0053, 0058); a stimulation unit 105 mounted to the housing for electrically stimulating at least one nerve with at least one stimulation pulse during a therapy session (Figs. 1-3, stimulation through tissue 430; para. 0018-0019, 0053); and a determination unit 500 (Fig. 2B, para. 0061) mounted to the housing and configured to perform at least one of: (i) determining a gait characteristic of the user (detector 500 comprises analyzing accelerometer data from accelerometer 152, including user activity, body orientation and movement, including walking, and so is capable of determining a gait characteristic of the user; para. 0025-0027, 0046-0049, 0075); (ii) determining ability of the user to maintain body balance (the aforementioned accelerometer is capable of determining ability of maintaining body balance, by showing the user body movement patterns and body orientation, paras. 0047-0048, including walking, sleeping, and sitting movements and stationary behavior over a period of time; paras. 0065, 0075, 0082, 0109); and (iii) determining position of the apparatus on the body of the user (the position of the TENS device 100 on the 
Regarding claims 2-3, Gozani shows wherein the determination unit uses output from at least one electromechanical sensor to perform its function (Fig. 2B, the accelerometer 152).
Regarding claim 5, Gozani shows wherein said application unit is a flexible band 110 (Fig. 2; para. 0053, 0058).
Regarding claim 6, Gozani shows wherein said stimulation unit determines whether said housing is electrically coupled with the user’s body (the status of the mechanical coupling between said housing and the user’s body is determined by an electrical element that measures the voltage value of a voltage divider circuit formed by said housing and the user’s body, wherein the voltage divider circuit is part of the stimulator; para. 0063).

Regarding claim 7, the claim language does not specify in what manner the application unit determines whether the housing is mechanically coupled to the user’s body.  Under the broadest reasonable interpretation, determination of mechanical coupling is shown by the process of tightly securing the housing to the user’s body by using tension gauge 109 in combination with the flexible band 110 (Fig. 1, para. 0058), with verification of mechanical coupling accomplished when orientation and activity data can be taken (para. 0062), since electrical coupling (para. 0063) is established by successful mechanical coupling. 
Regarding claims 8 and 9, Gozani shows wherein a mechanical element that determines whether said housing is mechanically coupled to the user's body is a tension gauge 109, since it provides tension to properly secure the application unit to the user (Fig. 1, para. 0058).

Regarding claim 13, Gozani shows wherein modification of the operation of said stimulation unit comprises modification of at least one from a group consisting of (v) therapy session onset (para. 0058).
Regarding claim 14, Gozani shows wherein said determination unit provides an output, and further wherein said output of said determination unit is communicated to the user (Fig. 2B, para. 0015, 0022, 0028, 0038, 0110, wherein the output is the delivery and/or modification of therapy or a stimulus to the user; para. 0054, wherein output is an interactive alert output to the user).
Regarding claim 15, Gozani shows wherein said output of said determination unit is communicated to the user through a connected device (para. 0054, wherein a user interface element is an additional connected device; para. 0052-0054, wherein the connected device can also be considered to be the additional TENS device, also comprising output means, via stimulation output or alert output – see the rejection of claim 14 above).
Regarding claim 29, Gozani shows wherein said position comprises a rotational angle of the apparatus on a leg of the user (Fig. 1; para. 0046, 0064-0066, with calculations shown in paras. 0066-0071).
Regarding claim 30, Gozani shows wherein said position comprises a limb of the user on which apparatus is attached (Fig. 1, para. 0046, 0052-0053, 0064-0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over either Ferree or Gozani, as applied to claim 1 above, and in view of Spizzirri et al (US 2014/0371814 A1, hereinafter “Spizzirri”, previously cited).
Regarding claim 16, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said activity level is a number of strides taken by the user. Spizzirri teaches wherein said activity level is a number of strides taken by the user (a bio-feedback mechanism includes a pedometer; paragraph [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ferree or Gozani, who each show sensing and analyzing a user’s movements, to include the activity level comprising a number of strides taken by the user of Spizzirri, for the 

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of Lobner et al (WO 2015/123373 A1, hereinafter “Lobner”, previously cited).
Regarding claim 17, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said activity level is an amount of time walked by the user. Lobner teaches wherein said activity level is an amount of time walked by the user (during approximately the first seven time windows of figure 6, the individual was walking 64; paragraph [0042]; figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ferree or Gozani, who each show sensing and analyzing user activity and motion, to include an amount of time spent on the activity such as time spent walking by the user of Lobner, for the benefit of providing a means of differentiating when a user's activity switches between walking and resting (3M, paragraph [0042]; figure 6).

Claims 18 is rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of Darley (US 6,611,789 B1, hereinafter “Darley”, previously cited).
Regarding claim 18, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said activity level is an average cadence of the user. Darley teaches 

Claims 19-23 are rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of Najafi et al (US 2015/0272511 A1, hereinafter “Najafi”, previously cited).
Regarding claim 19, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said gait characteristic is a coefficient of variation of a sequence of stride durations.  Najafi teaches wherein said gait characteristic is the coefficient of variation (a coefficient of variation of gait variability; paragraph [0096]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ferree or Gozani, who each show sensing and analyzing user activity and motion, with the teaching of Najafi so that a gait characteristic is a coefficient of variation of a sequence of stride durations, for the benefit of analyzing gait according to differences as they vary by user.
Ferree and Najafi, or Gozani and Najafi, renders obvious the invention of claim 19 above. The modification includes gait analysis and variance by user. It would have been further obvious to have performed further analysis including histograms for trending, according to a selected time period, such as over the course of a 24-hour time period to show gait variability over the course of a day, for the benefit of more accurate analysis for a user.
Regarding claim 23, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said ability to maintain body balance is measured by at least one parameter selected from a group consisting of: (i) body sway amplitude, (ii) body sway frequency, and (iii) body sway path distance. Najafi teaches wherein said ability to maintain body balance is measured by at least one parameter selected from a group consisting of: (i) body sway amplitude (balance is characterized by measuring the range of sway; paragraph [0114]), (ii) body sway frequency, and (iii) body sway path distance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ferree or Gozani, who each show sensing and analyzing user activity and motion, with the teaching of Najafi for the advantage of providing a way of identifying a subject user to have poor balance, and consequently to be considered to be frail.

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, in view of Tyler et al (US 2008/0009772 A1, hereinafter “Tyler”, previously cited).
Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said ability to maintain body balance is measured when said user is standing and under at least one condition selected from a group consisting of: (i) eyes open, (ii) eyes closed, (iii) feet in parallel, (iv) feet in tandem, (v) both feet on the ground, and (vi) only one foot on the ground. Tyler teaches wherein said ability to maintain body balance is measured when said user is standing and (i) eyes open (balance is measured with the user standing, eyes open; paragraph [0202]), (ii) eyes closed (balance is measured with the user standing, eyes closed; paragraph [0202]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferree or Gozani, who each show sensing and analyzing user activity and motion, to include the ability to maintain body balance that is measured when said user is standing and with eyes open and closed of Tyler, for the advantage of further improving a loss of balance or coordination in an individual, by recording abilities in regards to balance and visual control i.e. oscillopsia.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of De Vincentiis (US 2012/0303077 A1, hereinafter “De Vincentiis”, previously cited), or in view of Oba et al (US 2006/0251334 A1, hereinafter “Oba”, previously cited).
Regarding claims 25 and 26, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein the ability to maintain body balance is measured under at least one of electrical stimulation or mechanical vibration. De Vincentiis teaches determining an ability to maintain body balance (measurement of balance in patients; paragraph [0060]), and Oba teaches determining an ability to maintain body balance (paragraph [0093]). Although De Vincentiis and Oba lack showing wherein said ability to maintain body balance is measured under at least one disturbance condition of (i) electrical stimulation, and (ii) mechanical vibration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that ability to maintain body balance is affected by extrinsic factors including electrical stimulation from the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferree or Gozani, each show sensing and analyzing user activity and motion, to include monitoring for ability to maintain body balance as taught by De Vincentiis or Oba and further modified the determination of balance function to include ability to maintain body balance that is affected by stimulation from the device.

Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, in view of Annegarn et al (US 2016/0113551 A1, hereinafter “Annegarn”, previously cited) or in view of Oba (previously cited).
Regarding claim 27, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said ability to maintain body balance is measured as a time for the user to transition from sitting to walking.  Annegarn teaches wherein said ability to maintain body balance is measured as a time for the user to transition from sitting (a sit-to-stand transfer exercise includes measurements against time; figure 4; paragraph [0096]). Oba teaches a balance function (a balance function; paragraph [0093]), sitting (measurement may be performed while sitting; paragraph [0087]). Although Annegarn and Oba lack discussing 

Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of Krishna Rao et al (US 2016/0189371 A1, hereinafter “Krishna Rao”, previously cited).
Regarding claim 28, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said ability of the user to maintain body balance is measured as a time for the user to reach steady gait after transitioning from sitting to walking. Krishna Rao teaches gait (identifying a gait pattern; paragraph [0012]), walking (paragraph [0012]), but lacks discussing wherein said ability to maintain body balance is measured as a time for the user to reach steady gait after transitioning from sitting to walking, although this is known to affect balance function. Since transition between positions is known to affect body balance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferree or Gozani, who each show sensing and analyzing 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being obvious over Ferree or Gozani, as applied to claim 1 above, and in view of Obma (US 2016/0242646 A1, hereinafter “Obma”, previously cited).
Regarding claims 31 and 32, Ferree or Gozani shows the invention of claim 1 above, but lacks explicitly showing wherein said activity level is a time spent by the user while standing or sitting. Obma teaches wherein said activity level is a time spent by the user while standing or sitting (paragraph [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ferree or Gozani, who each show sensing and analyzing user activity and motion, to include the time spent by the user while standing and/or sitting of Obma, for the advantage of providing an app that can monitor normal activity tracking functions (Obma; paragraph [0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792